Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s reply, see arguments and associated claim amendment, filed January 26, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of October 26, 2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or render obvious the additional limitations: 
“a third insulator on an end face of the first end of the gate electrode and on an end of the source region, wherein the third insulator includes a first layer made of silicon oxide, that contacts the gate electrode and the source region, a second layer made of silicon nitride, that contacts the first layer, and a third layer made of silicon oxide, that contacts the second laver” 

when taken in combination with all other limitations of independent claim 1. Claims 2-4 and 7 depend from claim 1 and are similarly allowable. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN L PARKER whose telephone number is (303)297-4722. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819